DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because number “14” in Replacement Sheet Fig. 2 should be changed --18-- to properly denote a top 18 (see specification page 3, line 16 and lines 21-23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  number 48 in Replacement Sheet Fig. 3 and number 52 in Replacement Sheet Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 3, line 29 to page 4, line 11, the term “line 16” is unclear since there is no line being indicated in any of Figures 1-4;
Page 3, lines 31-32, the sentence “The line 16 has a first end 34 that is coupled to the line 16 proximate the first end 34 to define a loop 36.” is unclear since it appears in Fig. 3 that the line is coupled to itself to form a loop 42 proximate one end of the line; and
Page 3, line 32 to page 4, line 2, the sentences “An eyelet 38 is coupled to the tube 12 proximate to the bottom 20.  The loop 36 is positioned through the eyelet 38 so that the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 8, and 9, the phrases “the coupler including a wire, the wire being curved wherein the wire is L-shaped having a straight distal flange relative to the line insertable through the guide at the tip of the fishing rod such that a proximal flange of the coupler is substantially collinear with the line and extends from the distal flange towards the bottom of the tube” render the claims vague and indefinite since no portion of the coupler 40 can be reasonably defined as either “a straight distal flange” or “a proximal flange of the coupler”.  The coupler 40 as shown in Fig. 3 has a u-shaped proximal end attached to the distal end of the wire 42 and an L-shaped hook portion denoted by number 48 in Fig. 3.  Also it unclear how the position of the supposed straight distal flange can be compared to the line which is flexible and has no definite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140.
In regard to claims 1 and 8, Roh discloses a fishing rod (400); a fish hook setting device comprising:  a tube (300), the tube having a top and a bottom, the top being open (top open end receiving rod 400 therein), the bottom being closed wherein the tube is configured for inserting a handle of a fishing rod (see Figs. 6, 7, 9, 12); a platform (320) coupled to and extending from the bottom of the tube (rod holder stem 310) wherein the platform is configured for positioning a guide (guide at the upper end of rod 400 from which line 410 extends) at a tip of the fishing rod over the fishing hole (platform 320 capable of positioning the tip of the rod over a fishing hole); a line (210) coupled to and extending from the tube proximate to the bottom (at 310), the line being dimensionally shorter than the fishing rod (see Fig. 6 or 9); and a coupler (10) coupled to the line distal from the tube, the coupler being configured for removably coupling to the second or third guide (420) spaced from the tip of the fishing rod (400; see spec. or the coupler including a wire, the wire being curved wherein the wire is L-shaped having a straight distal flange relative to the line insertable through the guide at the tip of the fishing rod such that a proximal flange of the coupler is substantially collinear with the line and extends from the distal flange towards the bottom of the tube.  Polzin discloses a tube (26); a stake (sharpened bottom end of , wherein the coupler including a wire (28 formed from bent wire), the wire being curved (see Fig. 1) wherein the wire is L-shaped (see Fig. 1) having a straight distal flange (32, 40) relative to the line (38) insertable through the guide (20) at the tip of the fishing rod such that a proximal flange (30, 34, 36) of the coupler is substantially collinear with the line (30, 34, 36 extend in a single plane that is collinear with line 38) and extends from the distal flange towards the bottom of the tube (26; see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the coupler of Roh such that the coupler is configured for removably coupling to the guide at the tip of the fishing rod in view of Polzin in order to provide a coupler which will engage the guide at the tip of the rod so as to utilize the full length of the rod to generate a greater hook setting force instead of the engagement of either the second or third guide spaced from the tip as taught by Roh which represents a shorter distance over which the rod may generate a hook setting force.
In regard to claim 2, Roh, Littau, and Polzin disclose the tube being circularly shaped when viewed longitudinally (see Fig. 3 of Roh; see Figs. 1-2 of Littau; see Fig. 2 of Polzin).
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Santiago et al. 2010/0005701.
In regard to claim 3, Roh, Littau, and Polzin do not disclose the tube comprising polyvinylchloride or a rod coupled to and extending bidirectionally from the tube proximate to the bottom wherein the rod is configured for grasping in hands of a user for inserting the stake into the ice proximate to the fishing hole in the ice.  Santiago et al. disclose a tube (10) having a top (12) and a bottom (20), the bottom comprising a stake (teeth 22) to facilitate insertion into the ground (24), the tube (10) comprising polyvinylchloride (see para. 0030) and a rod (28) coupled to and extending bidirectionally from the tube (at 26, 86) proximate to the bottom (holes 26, 86 are closer to the bottom than the top 12) wherein the rod is configured for grasping in hands of a user for inserting the stake (22) into the ice proximate to the fishing hole in the ice (see para. 0037; 28 is capable of being used by a user to insert teeth 22 into ice).  It would have been obvious to one of ordinary skill in the art to modify the device of Roh, Littau, and Polzin such that the tube comprises polyvinylchloride in view of Santiago et al. in order to make the tube out of a lightweight but strong material.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Payne 8,291,635 or McMaster 3,867,779.
In re Leshin, 125 USPQ 416.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Johansson et al. 3,943,650 or DE 2941224 to Vincon.
Roh, Littau, and Polzin disclose a line (210) having a first end coupled to the line proximate to the first end (end of 210 adjacent 240) defining a loop (see Fig. 1) and a cord clip (240) for assisting in coupling the line to the bottom of the tube (at 310), but do not disclose the line having a first end coupled to the line proximate to the first end defining a loop or an eyelet coupled to the tube proximate to the bottom, the loop being position through the eyelet such that the line is coupled to the eyelet.  Johansson et al. disclose the line (6) having a first end (lower end of 6 in Fig. 1) coupled to the line proximate to the first end defining a loop (see knot at lower end of 6); and an eyelet (7) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981, Polzin 7,503,140, Santiago et al. 2010/0005701, Payne 8,291,635 or McMaster 3,867,779, and Johansson et al. 3,943,650 or DE 2941224 to Vincon.
In regard to claims 9, Roh discloses a fishing rod (400); a fish hook setting device comprising:  a tube (300), the tube having a top and a bottom, the top being open (top open end receiving rod 400 therein), the bottom being closed wherein the tube is configured for inserting a handle of a fishing rod (see Figs. 6, 7, 9, 12), the tube being circularly shaped when viewed longitudinally (tube 300; see Fig. 3 of Roh); a platform (320) coupled to and extending from the bottom of the tube (rod holder stem 310) wherein the platform is configured for positioning a guide (guide at the upper end of rod 400 from which line 410 extends) at a tip of the fishing rod over the fishing hole (platform 320 capable of positioning the tip of the rod over a fishing hole); a line (210) coupled to and extending from the tube proximate to the bottom (at 310), the line being dimensionally shorter than the fishing rod (see Fig. 6 or 9); and a coupler (10) coupled to the line distal from the tube, the coupler being configured for removably coupling to the second or third guide (420) spaced from the tip of the fishing rod (400; see spec. col. 3, lines 47-53) such that the fishing rod is reversibly positioned in a curved and tensioned configuration (see Fig. 9) such that a strike on a hook coupled to an end of a fishing line of the fishing rod induces the coupler for decoupling from the guide at the tip causing the fishing rod to rapidly resume a linear configuration such that the hook is or the coupler including a wire, the wire being curved wherein the wire is L-shaped having a straight distal flange relative to the line insertable through the guide at the tip of the fishing rod such that a proximal flange of the coupler is substantially collinear with the line and extends from the distal flange towards the bottom of the tube.  Polzin discloses a tube (26); a stake (sharpened bottom end of 26); a line (38); and a coupler (28) coupled to and the line (38) distal from the tube (at 30 of 28), the coupler being configured for removably coupling (at 34 of 28) to the guide at the tip of the fishing rod (tip guide 20 at the very end of rod 14) such that , wherein the coupler including a wire (28 formed from bent wire), the wire being curved (see Fig. 1) wherein the wire is L-shaped (see Fig. 1) having a straight distal flange (32, 40) relative to the line (38) insertable through the guide (20) at the tip of the fishing rod such that a proximal flange (30, 34, 36) of the coupler is substantially collinear with the line (30, 34, 36 extend in a single plane that is collinear with line 38) and extends from the distal flange towards the bottom of the tube (26; see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the coupler of Roh such that the coupler is configured for removably coupling to the guide at the tip of the fishing rod in view of Polzin in order to provide a coupler which will engage the guide at the tip of the rod so as to utilize the full length of the rod to generate a greater hook setting force instead of the engagement of either the second or third guide spaced from the tip as taught by Roh which represents a shorter distance over which the rod may generate a hook setting force and to make the coupler out of wire so that it can be easily formed into many different shapes and configurations using a material that is readily available and inexpensive.

In regard to claim 9, Roh also does not disclose the tube comprising polyvinyl chloride.  Santiago et al. disclose a tube (10) having a top (12) and a bottom (20), the bottom comprising a stake (teeth 22) to facilitate insertion into the ground (24), the tube (10) comprising polyvinylchloride (see para. 0030) and a rod (28) coupled to and extending bidirectionally from the tube (at 26, 86) proximate to the bottom (holes 26, 86 are closer to the bottom than the top 12) wherein the rod is configured for grasping in hands of a user for inserting the stake (22) into the ice proximate to the fishing hole in the ice (see para. 0037; 28 is capable of being used by a user to insert teeth 22 into ice).  It would have been obvious to one of ordinary skill in the art to modify the device of Roh, Littau, and Polzin such that the tube comprises polyvinylchloride in view of Santiago et al. in order to make the tube out of a lightweight but strong material.  
In regard to claim 9, Roh, Littau, and Polzin disclose a cord (210 of Roh) or line (38 of Polzin), but do not disclose the line comprising cable.  Payne and McMaster disclose a line comprising cable (25; see col. 4, lines 50-54 OR flexible line or cable 60).  It would have been obvious to one of ordinary skill in the art to modify the line of Roh, Littau, and Polzin such that it comprises a cable in view of Payne or McMaster in order to utilize a very strong material for the line that can withstand high tensional forces and repeated usage without wear.  Roh, Littau, Polzin, and Payne or McMaster do not disclose the cable being steel cable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cable out of steel, since it In re Leshin, 125 USPQ 416.
In regard to claim 9, Roh, Littau, and Polzin disclose a line (210) having a first end coupled to the line proximate to the first end (end of 210 adjacent 240) defining a loop (see Fig. 1) and a cord clip (240) for assisting in coupling the line to the bottom of the tube (at 310), but do not disclose the line having a first end coupled to the line proximate to the first end defining a loop or an eyelet coupled to the tube proximate to the bottom, the loop being position through the eyelet such that the line is coupled to the eyelet.  Johansson et al. disclose the line (6) having a first end (lower end of 6 in Fig. 1) coupled to the line proximate to the first end defining a loop (see knot at lower end of 6); and an eyelet (7) coupled to the handle (2) of the fishing rod (1) proximate to the bottom (7 is closer to the bottom than the top of handle 2), the loop being positioned through the eyelet such that the line is coupled to the eyelet (see Fig. 1).  Vincon discloses a fishing rod (11); an anchoring means for the first end of the line (stake 22); a line (21) coupled to and extending from the anchoring means, the line being dimensionally shorter than the fishing rod (see Fig. 1); a coupler (23) coupled to the line (21) distal from the anchoring means, the coupler being configured for removably coupling to the guide at the tip of the fishing rod (end ring 27) such that the fishing rod is reversibly positioned in a curved and tensioned configuration (see Fig. 1) such that a strike on a hook coupled to an end of a fishing line (26) of the fishing rod induces the coupler for decoupling from the guide at the tip (27) causing the fishing rod to rapidly resume a .

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s comment that “Claim 1 has been amended to clarify the structure of the invention…Specifically, the L-shape of the wire of the coupler includes a distal flange and a proximal flange…”, the Examiner contends that the coupler 40 has a distal L-shaped end and a proximal u-shaped end which is connected to the line 42, but there are absolutely no flanges associated with the coupler 40 whatsoever.  The .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA